 



EXHIBIT 10.1

 



AMENDMENT NO. 3

 

THIS AMENDMENT NO. 3, dated as of August 27, 2013 (this “Amendment”), of that
certain Credit Agreement referenced below is by and among AMERICAN
TELECONFERENCING SERVICES, LTD., a Missouri corporation (“ATS” or the
“Borrower”), PREMIERE GLOBAL SERVICES, INC., a Georgia corporation (the
“Parent”), and the other Guarantors identified on the signature pages hereto,
the Lenders identified on the signature pages hereto, and Bank of America, N.A.,
as Administrative Agent, for the Lenders.

 

W I T N E S S E T H

 

WHEREAS, a $300 million credit facility, consisting of a $250 million revolving
credit facility and a $50 million term loan, has been established pursuant to
the terms of that Credit Agreement dated as of May 10, 2010 (as amended and
modified, the “Credit Agreement”) among ATS, as Borrower, the Parent and certain
Subsidiaries, as Guarantors, the Lenders identified therein and Bank of America,
N.A., as Administrative Agent and Collateral Agent;

 

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement, including, among other things, extension of the termination and
maturity dates and repricing of the credit facilities thereunder and an increase
in the Aggregate Revolving Committed Amount; and

 

WHEREAS, the Lenders have agreed to the requested modifications on the terms and
conditions set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:

 

1. Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the meanings provided in the Credit Agreement.

 

2. Amendments to the Credit Agreement. The Credit Agreement is amended in the
following respects:

 

2.1 Definitions. In Section 1.01 (Definitions) the term “Mandatory Costs” is
deleted and the following terms are amended and/or added to read as follows:

 

“Amendment No. 3” means that certain Amendment No. 3 to this Credit Agreement
dated as of the Amendment No. 3 Effective Date.

 

“Amendment No. 3 Effective Date” means the date that the conditions to
effectiveness for Amendment No. 3 shall have been satisfied, being August 27,
2013.

 

“Applicable Percentage” means the following percentages per annum, based on the
Consolidated Leverage Ratio determined as of the last day of the immediately
preceding fiscal quarter:

 

 

 



   

Revolving Loans and Letters of Credit

 

Pricing Level Consolidated Leverage Ratio Eurocurrency Rate Loans and Letters of
Credit Base Rate Loans

Commitment

Fee

1

Less than 1.25 to 1.0

 

1.50% 0.50% 0.20% 2

Less than 1.75 to 1.0 but greater than or equal to 1.25 to 1.0

 

1.75% 0.75% 0.25% 3

Less than 2.25 to 1.0 but greater than or equal to 1.75 to 1.0

 

2.00% 1.00% 0.30% 4

Less than 2.75 to 1.0 but greater than or equal to 2.25 to 1.0

 

2.25% 1.25% 0.35% 5 Greater than or equal to 2.75 to 1.0 2.50% 1.50% 0.40%



   

Term Loan A

 

  Pricing Level Consolidated Leverage Ratio Eurocurrency Rate Loans Base Rate
Loans   1

Less than 1.25 to 1.0

 

1.50% 0.50%   2

Less than 1.75 to 1.0 but greater than or equal to 1.25 to 1.0

 

1.75% 0.75%   3

Less than 2.25 to 1.0 but greater than or equal to 1.75 to 1.0

 

2.00% 1.00%   4

Less than 2.75 to 1.0 but greater than or equal to 2.25 to 1.0

 

2.25% 1.25%   5 Greater than or equal to 2.75 to 1.0 2.50% 1.50%  

 

Any increase or decrease in the Applicable Percentage resulting from a change in
the Consolidated Leverage Ratio shall become effective not later than the date
five (5) Business Days immediately following the date a Compliance Certificate
is required to be delivered pursuant to Section 7.02(a); provided, however, that
if a Compliance Certificate is not delivered when due in accordance therewith,
then Pricing Level 5 shall apply as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered until the
date not later than five (5) Business Days immediately following delivery
thereof. The Applicable Percentage in effect from the Amendment No. 3 Effective
Date through the date for delivery of the Compliance Certificate for the fiscal
quarter ending September 30, 2013 shall be determined based upon Pricing Level
3. Determinations by the Administrative Agent of the appropriate Pricing Level
shall be conclusive absent manifest error.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Credit Agreement in
respect of any such Eurocurrency Rate Loan, means any such day that is also a
London Banking Day;

 

2

 



(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Credit Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

 

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

 

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Credit Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

 

“CDOR Rate” means, the rate per annum, equal to the average of the annual yield
rates applicable to Canadian Dollar banker’s acceptances at or about 10:00 a.m.
(Toronto, Ontario time) on the Rate Determination Date of such Interest Period
or if such day is not a Business Day, then on the immediately preceding Business
Day as reported on the “CDOR page” (or any display substituted therefor) of
Reuters Monitor Money Rates Service (or such other page or commercially
available source displaying Canadian interbank bid rates for Canadian Dollar
bankers’ acceptances as may be designed by the Administrative Agent from time to
time) for a term equivalent to such Interest Period (or if such Interest Period
is not equal to a number of months, for a term equivalent to the number of
months closest to such Interest Period).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Consolidated EBITDA” means, for any period for the Consolidated Group, the sum
of (a) Consolidated Net Income, plus (b) to the extent deducted in determining
net income, (i) Consolidated Interest Expense, (ii) taxes, (iii) depreciation
and amortization, (iv) non-cash charges for non-cash equity compensation unless
and until payment thereof is made in cash (with an adjustment being made to
reduce Consolidated EBITDA in the case of any such cash payments), (v) non-cash
charges for impairment of assets under Financial Accounting Standards 142 and
144, (vi) deferred financing costs relating to the Existing Credit Agreement,
the refinancing thereof and amendments, consents and modifications to this
Credit Agreement, (vii) actual cash and non-cash restructuring and related costs
and/or acquisition and integration related costs in each case as determined by
the Borrower taken in the fiscal years ended December 31, 2013 and December 31,
2014 in an aggregate amount not to exceed the amount set forth on Annex A
attached hereto and (viii) other restructuring expenses acceptable to the
Administrative Agent and the Required Lenders in their discretion, in each case
on a consolidated basis determined in accordance with GAAP. For purposes herein,
Consolidated EBITDA shall be calculated on a Pro Forma Basis.

 

“Daily Floating Eurodollar Rate” means, for any day, a fluctuating rate per
annum equal to LIBOR at approximately 11:00 a.m., London time, determined two
(2) Business Days prior to such day for Dollar deposits being delivered in the
London interbank market for a term of one (1) month commencing that day.
Notwithstanding the foregoing, the Daily Floating Eurodollar Rate on any day
that is not a Business Day with respect to Eurocurrency Rate Loans shall be the
Daily Floating Eurodollar Rate determined on the immediately preceding Business
Day for Eurocurrency Rate Loans.

 

3

 



“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Eurocurrency Base Rate” means:

 

(a) for any Interest Period with respect to a Eurocurrency Rate Loan:

 

(i) in the case of Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate or a
successor thereto as approved by the Administrative Agent (“LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of LIBOR as may be designated by the Administrative Agent from time
to time) at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, for deposits in the relevant currency
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period;

 

(ii) in the case of a Eurocurrency Rate Loan denominated in Canadian dollars,
the CDOR Rate per annum;

 

(iii) in the case of a Eurocurrency Rate Loan denominated in Australian dollars,
the rate per annum equal to the Bank Bill Swap Reference Bid rate or a successor
thereto approved by the Administrative Agent (“BBSY”) as published by Reuters
(or such other page or commercially available source providing BBSY (Bid)
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:30 a.m. (Melbourne, Australia time) on the Rate Determination
Date with a term equivalent to such Interest Period (or if such Interest Period
is not equal to a number of months, with a term equivalent to the number of
months closest to such Interest Period); and

 

(iv) in the case of any other Eurocurrency Rate Loan denominated in a Non-LIBOR
Quoted Currency, the rate designated with respect to such Alternative Currency
at the time such Alternative Currency is approved by the Administrative Agent
and the Lenders pursuant to Section 1.06 (a).

 

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the Daily Floating Eurodollar Rate; and

 

(c) for all Non-LIBOR Quoted Currencies, the calculation of the applicable
reference rate shall be determined in accordance with market practice.

 

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan, or a Base Rate Loan the interest rate on which is determined by
reference to the Daily Floating Eurodollar Rate, a rate per annum determined by
the Administrative Agent pursuant to the following formula:

 

4

 



Eurocurrency Rate =     Eurocurrency Base Rate          
1.00 – Eurocurrency Reserve Percentage

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty by such
Guarantor hereunder of, or the grant under a Credit Document by such Guarantor
of a security interest to secure, such Swap Obligation (or any Support
Obligation in respect thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 4.08 and any and all guarantees of such Guarantor’s Swap
Obligations by other Credit Parties) at the time the guaranty by such Guarantor
hereunder, or grant by such Guarantor of a security interest, becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a Master
Agreement governing more than one Swap Contract, such exclusion shall apply to
only the portion of such Swap Obligations that is attributable to Swap Contracts
for which such guaranty or security interest becomes illegal.

 

“Guarantors” means (a) the Parent, (b) each Person identified on the signature
pages hereto as a “Guarantor”, (c) each other Person that becomes a Guarantor
pursuant to the terms hereof, and (d) the Borrower, for purposes of obligations
of members of the Consolidated Group under Swap Contracts and Treasury
Management Agreements and any Swap Obligations of a Specified Credit Party
(determined before giving effect to Sections 4.01 and 4.08 hereof) under the
guaranty hereunder, and in each such case, together with their successors and
permitted assigns.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower in its Loan Notice;
provided that:

 

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the immediately succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

 

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period;

 

(c) no Interest Period with respect to any Revolving Loan shall extend beyond
the Revolving Termination Date; and

 

(d) no Interest Period with respect to any Term Loan shall extend beyond any
principal amortization payment date, except to the extent that the portion of
such Loan comprised of Eurocurrency Rate Loans that is expiring prior to the
applicable principal amortization payment date plus the portion comprised of
Base Rate Loans equals or exceeds the principal amortization payment then due.

 

“LIBOR” shall have the meaning provided in the definition of “Eurocurrency Base
Rate”.

 

5

 



“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euro,
British Pounds Sterling, Japanese Yen and Swiss franc; in each case as long as
there is a published LIBOR rate with respect thereto.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Obligations” means, with respect to each Credit Party, without duplication, (a)
all advances to, and debts, liabilities, obligations, covenants and duties of,
any Credit Party arising under any Credit Document or otherwise with respect to
any Loan or Letter of Credit, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (b) all obligations under any Swap Contract between any member
of the Consolidated Group and any Lender or Affiliate of a Lender to the extent
permitted hereunder and (c) all obligations under any Treasury Management
Agreement between any member of the Consolidated Group and any Lender or
Affiliate of a Lender; provided, however, that the “Obligations” of a Guarantor
shall exclude any Excluded Swap Obligations with respect to such Guarantor.

 

“Permitted Acquisition” means any Acquisition that satisfies the following
conditions:

 

(a) the business or division acquired is for use, or the Person acquired is
engaged, in businesses reasonably related or complementary to the extent
reasonably comparable to the lines of business engaged in by the Borrower and
its Subsidiaries on the Closing Date;

 

(b) the Consolidated Leverage Ratio shall be at least .25 less than (one-quarter
turn inside) the maximum Consolidated Leverage Ratio then in effect under
Section 8.12 hereof, after giving effect thereto on a Pro Forma Basis;

 

(c) in the case of an Acquisition of the Capital Stock, the board of directors
(or other comparable governing body) of such other Person shall have approved
the Acquisition; and

 

(d) (i) no Default or Event of Default shall exist and be continuing immediately
before or immediately after giving effect thereto, and (ii) a Responsible
Officer of the Borrower shall provide a compliance certificate, in form and
substance satisfactory to the Administrative Agent, affirming compliance with
each of the items set forth in clauses (a) through (d) hereof, (A) at least two
(2) Business Days prior to the consummation of such Acquisition if proceeds of
Loans hereunder are utilized to consummate such Acquisition or (B) not later
than ten (10) Business Days after the consummation of such Acquisition if no
proceeds of Loans hereunder are utilized to consummate such Acquisition.

 

6

 



“Qualified ECP Guarantor” means, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent).

 

“Revolving Termination Date” means August 27, 2018.

 

“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

 

“Specified Credit Party” has the meaning specified in Section 4.08.

 

“Swap Obligations” means with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Term Loan A Maturity Date” means August 27, 2018.

 

2.2 Clause (a)(v) of Section 1.02 is hereby amended to read as follows:

 

(v) any reference to any law shall include all statutory and regulatory, rules,
regulations, orders and provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and

 

2.3 In Section 2.01(a) the Aggregate Revolving Committed Amount of “TWO HUNDRED
FIFTY MILLION DOLLARS ($250,000,000)” referenced therein is increased and
amended to read “THREE HUNDRED FIFTY MILLION DOLLARS ($350,000,000)”.

 

2.4 Clause (e)(i) of Section 2.01 is amended to read as follows:

 

(i) the aggregate amount of loans and commitments for all Incremental Credit
Facilities established on or after the Amendment No. 3 Effective Date as an
Incremental Credit Facility shall not exceed SEVENTY-FIVE MILLION DOLLARS
($75,000,000);

 

2.5 Section 2.08(a) is amended to read as follows:

 

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Percentage; (ii) each Loan that is a Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Percentage; and (iii) each Swingline Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Percentage.

 

2.6 Section 3.03 is amended to read as follows:

 

7

 



3.03 Inability to Determine Rates

 

If in connection with any request for a Eurocurrency Rate Loan or a conversion
to or continuation thereof, (a) either the Administrative Agent or the Required
Lenders determine in good faith that (i) deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan, or (ii) adequate and reasonable means do not
exist for determining the Eurocurrency Base Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan (whether in Dollars or
an Alternative Currency) or in connection with an existing or proposed Base Rate
Loan which is based on the Eurocurrency Base Rate, or (b) the Required Lenders
determine that for any reason the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurocurrency Rate Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Base Rate component of the Base Rate, the utilization of the
Eurocurrency Base Rate component in determining the Base Rate shall be
suspended, in each case, until the Administrative Agent (upon the instruction of
the Required Lenders, which instruction shall be given by the Required Lenders,
as soon as the circumstances described in this Section 3.03 no longer exist)
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected Currency or Currencies or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein.

 

Notwithstanding the foregoing, in the case of a pending request for a
Eurocurrency Rate Loan or conversion or continuation in an Alternative Currency
as to which the Administrative Agent has made the determination described in
clause (a) of the first sentence of this section, the Administrative Agent, in
consultation with the Borrower and the Lenders, may establish an alternative
interest rate that reflects the all-in-cost of funds to the Administrative Agent
for funding Loans in the applicable currency and amount, and with the same
Interest Period as the Eurocurrency Rate Loan requested to be made, converted or
continued, as the case may be (the “Impacted Loans”), in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (x) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (y)
the Required Lenders notify the Administrative Agent and the Borrower that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (z) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.

 

2.7 Section 3.04(a) is amended to read as follows:

 

(a) Increased Costs Generally. If any Change in Law shall:

 

8

 



(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurocurrency Rate) or the L/C
Issuer;

 

(ii) subject any Lender or L/C Issuer to any tax of any kind whatsoever with
respect to this Credit Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurocurrency Loan made by it, or change the basis of
taxation of payments to such Lender or L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or L/C
Issuer);

 

(iii) [Intentionally Omitted].

 

(iv) impose on any Lender or L/C Issuer or the London interbank market any other
condition, cost or expense affecting this Credit Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan or any Base Rate Loan
which is determined by reference to the Eurocurrency Base Rate (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or L/C Issuer of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or L/C Issuer, the Borrower will pay
to such Lender or L/C Issuer, as the case may be, in accordance with clause (c)
below, such additional amount or amounts as will compensate such Lender or L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.

 

2.8 Section 4.01(b) is amended to read as follows:

 

(b) Notwithstanding any provision to the contrary contained herein, in any other
of the Credit Documents, Swap Contracts, Treasury Management Agreements or other
documents relating to the Guaranteed Obligations, (i) the obligations of each
Guarantor under this Credit Agreement and the other Credit Documents shall be
limited to an aggregate amount equal to the largest amount that would not render
such obligations subject to avoidance under the Debtor Relief Laws or any
comparable provisions of any applicable state law and (ii) the Guaranteed
Obligations of a Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor.

 

2.9 A new Section 4.08 is hereby added to the Credit Agreement, immediately
following Section 4.07 of the Credit Agreement, to read as follows:

 

4.08 Keepwell.

 

Each Credit Party that is a Qualified ECP Guarantor at the time the guaranty
provided in this Article IV by any Credit Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (a “Specified Credit
Party”) or the grant of a security interest under the Loan Documents by any such
Specified Credit Party, in either case, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Credit Party with respect to such Swap Obligation as may be needed by such
Specified Credit Party from time to time to honor all of its obligations under
the Loan Documents in respect of such Swap Obligation (but, in each case, only
up to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Article IV voidable under applicable Debtor Relief Laws, and not for any greater
amount). The obligations and undertakings of each applicable Credit Party under
this Section shall remain in full force and effect until the Guaranteed
Obligations have been indefeasibly paid and performed in full and the
commitments relating thereto have expired or been terminated. Each Credit Party
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations and a “keepwell, support, or other
agreement” for the benefit of each Specified Credit Party that would otherwise
not constitute an “eligible contract participant” for any Swap Obligation for
all purposes of the Commodity Exchange Act.

 

9

 



2.10 A new Section 6.23 is added to read as follows:

 

6.23 OFAC. Neither the Borrower, nor any of its Subsidiaries, or, to the
knowledge of the Borrower and its Subsidiaries, any director, officer, employee,
agent affiliate or representative thereof is an individual or entity currently
the subject of any Sanctions, nor is the Borrower or any Subsidiary located,
organized or resident in a country or territory that is the subject of
Sanctions.

 

2.11 A new Section 7.15 is added to read as follows:

 

7.15 Sanctions. The Borrower will not, directly or indirectly, knowingly use the
proceeds of any Credit Extension, or lend, contribute or otherwise knowingly
provide such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund activities of or business with any individual or
entity in a Designated Jurisdiction that, at the time of funding, is the subject
of Sanctions applicable to them, or in any other manner that will result in a
violation by any individual or entity participating in the transaction, whether
as Lender, Arranger, Administrative Agent, L/C Issuer, Swingline Lender or
otherwise, of Sanctions applicable to them.

 

2.12 Section 8.12 is amended to read as follows:

 

8.12 Financial Covenants.

 

(a) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Parent to be
less than 1.25:1.0.

 

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Parent to be greater than 3.25:1.0.

 

(c) [Intentionally Omitted].

 

2.13 Section 9.3 is amended by inserting the following at the end of the last
paragraph thereof:

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
the amounts received from such Guarantor or its assets but appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

 

2.14 Schedule 1.01-1 is deleted in its entirety.

 

10

 



2.15 The Revolving Commitments are increased and reallocated among the Lenders
as provided in Schedule 2.01 (Lenders and Commitments) attached hereto. The
Lenders hereby acknowledge the increase and reallocation of Revolving
Commitments, and agree to the assignment of commitments and interests, as
necessary and appropriate, to give effect thereto.

 

2.16 Annex A attached hereto is hereby added to the Agreement.

 

3. Conditions Precedent. This Amendment shall be effective upon satisfaction of
the following conditions, in each case in form and substance satisfactory to the
Administrative Agent:

 

3.1 Receipt by the Administrative Agent of executed signature pages to this
Amendment from (i) the Borrower and the Guarantors, (ii) the Administrative
Agent, and (iii) the Required Lenders.

 

3.2 Receipt by the Administrative Agent of executed promissory notes and
amendments to the Collateral Documents, as appropriate, to evidence or otherwise
give effect to this Amendment.

 

3.3 Receipt by the Administrative Agent of legal opinions of counsel for the
Borrower and the Guarantors, including local counsel, where appropriate,
regarding, among other things, existence, due authorization, execution, delivery
and enforceability of this Amendment and the other loan documentation, no
conflicts with organizational documents, material debt documents or applicable
law, and perfection of security interests, in each case in a manner reasonably
satisfactory to the Administrative Agent.

 

3.5 Receipt by the Administrative Agent of copies of supporting resolutions,
Organization Documents, certificates of good standing, incumbency certificates
and other corporate documentation from the Borrower and the Guarantors.

 

3.6 Confirmation of payment of all fees and expenses owing in connection with
this Amendment, including fees and expenses of counsel for the Administrative
Agent.

 

This Amendment shall not be effective until the Administrative Agent shall have
given confirmation of satisfaction of all of the foregoing conditions.

 

4. Representations and Warranties. Each of the Credit Parties hereby represents
and warrants that:

 

4.1 it has full power and authority, and has taken all action necessary, to
execute and deliver this Amendment and to consummate the transactions
contemplated hereby;

 

4.2 it has executed and delivered this Amendment and the Amendment is a legal,
valid and binding obligation enforceable against it in accordance with its
terms, except to the extent that the enforceability may be limited by applicable
Debtor Relief Laws affecting creditors’ rights generally and by equitable
principles of law (regardless whether enforcement is sought in equity or at
law); and

 

4.3 as of the date hereof, (i) the representations and warranties set forth in
Article VI of the Credit Agreement are true and correct as of the date hereof,
except to the extent that they specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (ii) no Default or
Event of Default shall exist immediately before or immediately after giving
effect to this Amendment and the transactions contemplated herein.

 

11

 



5. Acknowledgment of Guaranty Obligations and Liens.

 

5.1 Each of the Guarantors acknowledges and consents to all of the terms and
conditions of this Amendment, affirms its guaranty obligations under and in
respect of the Credit Documents and the increase in Revolving Commitments
established hereby and agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge any Guarantor’s
obligations under the Credit Documents, except as expressly set forth therein.

 

5.2 Each of the Credit Parties hereby affirms the Liens and security interests
created and granted in the Credit Documents and agrees that this Amendment is
not intended to adversely affect or impair such Liens and security interests in
any manner.

 

6. Full Force and Effect; Affirmation. Except as modified hereby, all of the
terms and provisions of the Credit Agreement and the other Credit Documents
(including schedules and exhibits thereto) shall remain in full force and
effect. Each of the Credit Parties hereby (a) affirms all of its obligations
under the Credit Documents to which it is party and (b) agrees that this
Amendment and all documents executed in connection herewith do not operate to
reduce or discharge their obligations under any Credit Document, except as
expressly stated therein.

 

7. Expenses. The Borrower agrees to pay all reasonable costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment, including the reasonable fees and expenses of Moore & Van
Allen PLLC.

 

8. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and it
shall not be necessary in making proof of this Amendment to produce or account
for more than one such counterpart. Delivery by any party hereto of an executed
counterpart of this Amendment by facsimile shall be effective as such party’s
original executed counterpart.

 

9. Credit Document. Each of the parties hereto hereby agrees that this Amendment
is a Credit Document.

 

10. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed entirely within such state.

 

[Remainder of Page Intentionally Left Blank]

 

12

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

BORROWER:

AMERICAN TELECONFERENCING SERVICES, LTD.,

a Missouri corporation

 

By:     /s/ Douglas Noe                                                       

Name: Douglas Noe

Title:   Treasurer

 

GUARANTORS:

AMERICAN TELECONFERENCING SERVICES, LTD.,

a Missouri corporation

PREMIERE GLOBAL SERVICES, INC.,

a Georgia corporation

NETSPOKE, INC.,

a Delaware corporation

IMEET, INC.,

a Delaware corporation

 

By:     /s/ Douglas Noe                                                       

Name: Douglas Noe

Title:   Treasurer

 

 

 

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

 

By:     /s/ Fani Davidson                                                   

Name: Fani Davidson

Title:   Vice President

 

   

 

 

 

Lenders:

BANK OF AMERICA, N.A.,

as L/C Issuer, Swingline Lender and as a Lender

 

By:     /s/ Ryan Maples                                                      

Name: Ryan Maples

Title:   Vice President

 

   

 

 

 

 

RBS CITIZENS, NATIONAL ASSOCIATION,

as Joint Lead Arranger and as a Lender

 

 

By:     /s/ Michael D. Jones                                               

Name: Michael D. Jones

Title:   VP

 

 

 

 

 

WELLS FARGO BANK, N.A.,

as Co-Documentation Agent and as a Lender

 

By:     /s/ Rachel S. Somerstein                                        

Name: Rachel S. Somerstein

Title:   Senior Vice President

 

 

 

 

 

Regions bank,

as Co-Documentation Agent and as a Lender

 

By:     /s/ David Sozio                                                        

Name: David Sozio

Title:   Managing Director

 

 

 

 

 

fifth third bank, an Ohio banking corporation,

as a Lender

 

By:     /s/ Dan Komitor                                                       

Name: Dan Komitor

Title:   Sr. Relationship Manager

 

 

 

 

 

synovus BANK

 

By:     /s/ John R. Frierson                                                

John R. Frierson

Vice President

 

 

 

 

 

comerica bank

 

By:     /s/ Timothy O’Rourke                                            

Name: Timothy O’Rourke

Title:   Vice President

 

 

 

 

 

atlantic capital bank

 

By:     /s/ Glenn
Little                                                         

Name: Glenn Little

Title:   Senior Vice President

 

 

